DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21 – 40 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 21, 28 and 35, the primary reason for allowance is the inclusion of limitations “shutting down the virtual desktop instance, responsive to detection that the user has disconnected from the virtual desktop instance based at least in part on monitoring of the network connection, while maintaining data for the virtual desktop instance on the storage volume, wherein shutting down the virtual desktop instance comprises shutting down the computing resource instance, detaching the storage volume from the computing resource instance, and making the computing resource instance available for another use; and restarting the virtual desktop instance, responsive to detecting that the user has reconnected to the virtual desktop instance through a client, comprising attaching for network access the storage volume to a different computing resource instance and booting up the 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196